Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 16 including “forming a mask layer over the substrate that exposes a first portion of the outer gate spacer and a portion of the ILD layer; removing the exposed first portion of the outer gate spacer without removing a second portion of the outer gate spacer, wherein the removal results in an air gap between the inner gate spacer and the etch stop layer; and performing an ion implantation process on the exposed portion of the ILD layer to seal the air gap” was not considered to be obvious.
Claim 6, 7, 9, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11398404. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 are also in claim 4 of U.S. Patent No. 11398404.
Claim 1,  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10854503. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 are also in claim 5 of U.S. Patent No. 10854503.
Claim 10,  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10854503. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 10 are also in claim 17 of U.S. Patent No. 10854503 excepting that claim 10 states “sidewall” and “the ILD layer having a top surface and a bottom surface, the top surface having a width greater than a width of the bottom surface”,
however claim 17 of U.S. Patent No. 10854503 states “the ILD layer includes a top portion laterally extends to the gate spacer and caps the air gap” thus  the top portion is extended over the air gap.
Thus it would be obvious to modify claim 17 of U.S. Patent No. 10854503 to state “sidewall” and “the ILD layer having a top surface and a bottom surface, the top surface having a width greater than a width of the bottom surface” 
and the motivation is that in claim 17 of U.S. Patent No. 10854503 the top is extended over, and extended means longer and over means the air gap is on the side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. (US 20100151638 A1) hereafter referred to as Clevenger in view of Wu (US 5736446 A) .
In regard to claim 1 Clevenger teaches a method of fabricating a semiconductor structure [see Fig. 7 see paragraph 0064], comprising: 
receiving a substrate [“semiconductor substrate 8 containing a substrate layer 10 and a shallow trench isolation structure 20”] having an active region [inside 20] and an isolation region [20];  
forming gate stacks [see Fig. 7 including “gate conductor line 40”] on the substrate that extend from the active region [see Fig. 1A, Fig. 7A] to the isolation region; 
forming an inner gate spacer [“dielectric gate spacer 42”]  on sidewalls of the gate stacks; 
forming an interlevel dielectric (ILD) layer [“dielectric layer 80”] over the substrate; 
but does not teach “and an outer gate spacer” and forming a mask layer over the substrate that exposes a portion of the ILD layer and a portion of the outer gate spacer; 
selectively etching the exposed portion of the outer gate spacer, resulting in an air gap between the inner gate spacer and the ILD layer; and 
performing an ion implantation process on the exposed portion of the ILD layer to seal the air gap.
Wu teaches air gap in gate spacer, see Figs. 1-8 see gate spacer is triple spacer comprising 18, 22, 24 wherein 22 is removed by selective etching and 24 is implanted and caused to seal air gap 32. Note that 24 can be referred to as ILD, 18 can be an inner gate spacer and 22 can be an outer gate spacer, “oxynitride layer 18”  “nitride spacer 22” “amorphous silicon spacer 24”, “As shown in FIG. 6, a source/drain implant is applied to gate polysilicon 16, amorphous silicon spacer 24 and substrate 10”, see Fig. 8 “It is noted that forming doped regions 16a and 24a is necessary and critical for the present invention.  The purpose of doped regions 16a and 24a is to "seal" the air gap in the sidewall spacer, which will be described in detail later”.
See Clevenger understands etching see paragraph 0078 “etch mask” “removed selective to the first polymeric component by an anisotropic ion etch such as a reactive ion etch”.
Similarly Wu understands masked implant “By using the gate polysilicon as a mask, a LDD (Lightly Doped Drain) implant is applied”.
Thus it would be obvious to modify Clevenger  to apply a triple spacer technique of Wu to Clevenger to form an air gap in the spacer i.e. to include “and an outer gate spacer” i.e. 22 and forming a mask layer over the substrate that exposes [ for the selective etching and implanting] a portion of the ILD layer and a portion of the outer gate spacer; selectively etching [to make air gap] the exposed portion of the outer gate spacer, resulting in an air gap between the inner gate spacer and the ILD layer; and  performing an ion implantation process [only to seal air gap] on the exposed portion of the ILD layer to seal the air gap.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that air gap in the spacer reduces parasitic capacitance.
In regard to claim 2 Clevenger and Wu as combined teaches wherein the portion of the ILD layer and [see Clevenger Fig. 7A] the portion of the outer gate spacer is in the isolation region.
In regard to claim 3 Clevenger and Wu as combined teaches wherein the inner gate spacer includes [see combination Wu “oxynitride layer 18”  “nitride spacer 22” “amorphous silicon spacer 24” ] a first dielectric material and the outer gate spacer includes a second dielectric material different from the first dielectric material.
In regard to claim 4 Clevenger and Wu as combined teaches wherein the exposed portion of the outer gate spacer is etched without [see combination Wu the etching is selective] etching the inner gate spacer.
In regard to claim 5 Clevenger and Wu as combined teaches wherein the performing of the ion implantation process includes introducing a first dopant to a top potion of the ILD layer such that [see Wu Fig. 8 “It is noted that forming doped regions 16a and 24a is necessary and critical for the present invention.  The purpose of doped regions 16a and 24a is to "seal" the air gap in the sidewall spacer, which will be described in detail later”]  the top portion expands laterally to seal the air gap.
In regard to claim 8 Clevenger and Wu as combined does not state further comprising removing the mask layer after performing the ion implantation process.
However masks are not required after etching or implants , see in Wu Fig. 8 there is no mask.
 Thus it would be obvious to modify Clevenger further comprising removing the mask layer after performing the ion implantation process.
The motivation is that mask is not needed any more.

Claim(s) 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. (US 20100151638 A1) hereafter referred to as Clevenger in view of Wu (US 5736446 A) .
In regard to claim 10 Clevenger teaches a semiconductor structure [see Fig. 7 see paragraph 0064], comprising: 
a substrate [“semiconductor substrate 8 containing a substrate layer 10 and a shallow trench isolation structure 20”] having an active region [inside 20] and an isolation region [20]; 
gate stacks [see Fig. 7 including “gate conductor line 40”] on the substrate that extend over [see Fig. 1A, Fig. 7A] the active region and the isolation region; 
a gate spacer [“dielectric gate spacer 42”] on sidewalls of the gate stacks; 
an interlevel dielectric (ILD) layer [“dielectric layer 80”] over the substrate, the ILD layer having a top surface [see Fig. 7B] and a bottom surface, 
but does not teach the top surface having a width greater than a width of the bottom surface; and an air gap between a sidewall of the ILD layer and the gate spacer.
Wu teaches air gap in gate spacer, see Figs. 1-8 see gate spacer is triple spacer comprising 18, 22, 24 wherein 22 is removed by selective etching and 24 is implanted and caused to seal air gap 32. Note that 24 can be referred to as ILD, 18 can be an inner gate spacer and 22 can be an outer gate spacer, “oxynitride layer 18”  “nitride spacer 22” “amorphous silicon spacer 24”, “As shown in FIG. 6, a source/drain implant is applied to gate polysilicon 16, amorphous silicon spacer 24 and substrate 10”, see Fig. 8 “It is noted that forming doped regions 16a and 24a is necessary and critical for the present invention.  The purpose of doped regions 16a and 24a is to "seal" the air gap in the sidewall spacer, which will be described in detail later”.
See Clevenger understands etching see paragraph 0078 “etch mask” “removed selective to the first polymeric component by an anisotropic ion etch such as a reactive ion etch”.
Similarly Wu understands masked implant “By using the gate polysilicon as a mask, a LDD (Lightly Doped Drain) implant is applied”.
Thus it would be obvious to modify Clevenger  to apply a triple spacer technique of Wu to Clevenger to form an air gap in the spacer, and the 24 can be referred to as ILD which is wider on top and an air gap between a sidewall of the ILD layer and the gate spacer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that air gap in the spacer reduces parasitic capacitance.
In regard to claim 13 Clevenger and Wu as combined teaches wherein the ILD layer includes a top portion and a bottom portion, the top portion having a material composition different [see combination Wu, because of the implant to perform sealing] from a material composition of the bottom portion.
In regard to claim 14 Clevenger and Wu as combined teaches  wherein the top portion has a titled sidewall [see combination Wu, because it is extended to seal the air gap] extending to interface the gate spacer.
In regard to claim 15 Clevenger and Wu as combined teaches  [these are standard dopants see for example dopants in Wu] wherein the top portion includes a dopant species selected from one of nickel (Ni), fluorine (F), boron fluoride (BF), germanium (Ge), cobalt (Co), argon (Ar), arsenic (As), gallium (Ga), antimony (Sb), indium (In), or a combination thereof.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818